In the United States Court of Federal Claims
                                                 No. 17-339 V
                                    (Filed Under Seal: October 29, 2021)
                                      (Reissued: November 17, 2021) 1

    * * * * * * * * * * * * * * * ***
                                    *
    MAURICE GOODGAME,               *
                                    *
                   Petitioner,      *
                                    *
       v.                           *
                                    *
    SECRETARY OF HEALTH AND         *
    HUMAN SERVICES,                 *
                                    *
                   Respondent.      *
                                    *
    * * * * * * * * * * * * * * * ***

Milton Clay Ragsdale with whom was Allison L. Riley, Ragsdale, LLC, Birmingham, AL, for
Petitioner.

Adriana Teitel, Trial Attorney, Civil Division, U.S. Department of Justice, Washington, D.C., for
Respondent.

                                          OPINION AND ORDER

SOMERS, Judge.

        On February 7, 2021, Petitioner, Maurice Goodgame, filed a motion in this Court seeking
review of an order issued by Special Master Christian J. Moran denying her request for
attorneys’ fees and costs under the National Vaccine Injury Compensation Program (“Vaccine
Act”), 42 U.S.C. § 300aa-10 et seq. The Special Master determined that the evidence submitted
by Petitioner in support of her claim that she experienced the residual effects of her alleged
vaccine injury for more than six months did not satisfy the reasonable basis standard. For the
reasons that follow, the Special Master’s decision is affirmed.




     1
       On October 29, 2021, the Court issued this opinion and order under seal in accordance with Rule 18(b) of the
Vaccine Rules (Appendix B) of the Court of Federal Claims. The Court provided the parties 14 days to propose
redactions. The parties did not propose any redactions, and, accordingly, the Court reissues this opinion and order in
its original form.
                                         BACKGROUND

A. Factual History

        The facts of this case are more fully set forth in two opinions issued by the Special
Master; however, a brief recitation of the facts and procedural history is in order. See Goodgame
v. Sec’y of Health & Human Servs., No. 17-339 V, 2021 WL 1940817 (Fed. Cl. Apr. 16, 2021);
Goodgame v. Sec’y of Health & Human Servs., No. 17-339 V, 2019 WL 4165275 (Fed. Cl. July
30, 2019). On April 21, 2015, Petitioner received a tetanus-diphtheria-acellular pertussis (“Tdap”)
vaccination in her left shoulder during an appointment with her general practitioner, Dr. Shirin
Banu, in Birmingham, Alabama. ECF No. 28 ¶ 7; ECF No. 12-1 at 4. Three days later, after
experiencing pain at the injection site, Petitioner went to the emergency room for treatment.
ECF No. 28 ¶ 11; ECF No. 1-4 at 1. A nurse practitioner diagnosed Petitioner with cellulitis,
prescribed her antibiotics and Prednisone, and noted that she could return to work on April 27,
2015. ECF No. 1-4 at 4. No medical records indicate that, beyond this emergency room visit,
Petitioner sought any further medical treatment for cellulitis or her alleged Shoulder Injury
Related to Vaccine Administration (“SIRVA”) until three and a half years after her alleged injury
occurred and over a year and a half after she filed her petition when, “at the recommendation of
her lawyer,” she saw an orthopedist with regard to her alleged vaccine injury. ECF No. 49-1
at 6.

        According to her medical records, after her April 2015 emergency room visit, Petitioner
next sought medical care on June 6, 2015, for multiple injuries that she suffered in an automobile
accident, including a fractured left ankle, injuries to her neck and back, and a contusion on her
upper left arm. ECF No. 12-5 at 58; ECF No. 12-8 at 5-6, 8. Petitioner’s injuries from the
accident required her to seek care from an orthopedist, Dr. Donald Slappey, who referred her for
physical therapy and prescribed Naproxen. ECF No. 25-1 at 3; ECF No. 12-5 at 34-35. On the
intake form for her appointment with Dr. Slappey, Petitioner indicated that she had not had
problems with her left arm or either shoulder prior to the accident. ECF No. 12-5 at 45
(Petitioner’s handwritten response on her intake form noting pain in “both ankles, neck, back,
left arm, both shoulders, left wrist, hips, left leg,” placing the onset of the pain on June 6, 2015,
and selecting “No” for having had similar symptoms before). In addition, in the records from her
appointment, Dr. Slappey noted that Petitioner complained of, among other things, “neck pain
into the left shoulder but not into the arms” and “left forearm pain” and that “[s]he denies any
problems with any of these areas before the accident on June 6, 2015.” ECF No. 12-5 at 18.
Petitioner received physical therapy from July 7, 2015, until October 26, 2015. ECF No. 12-5 at
8; ECF No. 35-1. Her final appointment with Dr. Slappey occurred on November 3, 2015,
during which he prescribed a home exercise program as part of her recovery from the automobile
accident. ECF No. 12-5 at 7. Petitioner’s medical records indicate that she did not discuss pain
or other symptoms from her alleged vaccine injury with Dr. Slappey.

       Additionally, on September 22, 2015, Petitioner returned for a previously scheduled
follow-up appointment with her primary care physician, Dr. Banu. See ECF No. 12-4 at 22.
Although records from the appointment note an allergic reaction to the Tdap vaccine, as the




                                                   2
Special Master determined, Dr. Banu’s medical records from Petitioner’s follow-up appointment
do not reflect Petitioner complaining of left-shoulder pain from the vaccination. 2 Id. at 22-23.

         In fact, the Special Master noted that the lack of contemporaneous medical records
indicating that Petitioner was experiencing left-arm or shoulder pain (after her April 24, 2015,
emergency room visit) contrasts with the frequency with which she sought medical care for other
ailments. ECF No. 63 at 5 (“The lack of medical visits in this context contrasts with other
situations in which [Petitioner] sought medical attention for relatively minor problems.”). This is
despite Petitioner’s allegation that she had to discontinue many of her community and family
activities “during the relevant time period,” ECF No. 32 at 4, and that at least through six months
after the vaccination she “still experienced intermittent pain and limited range of motion to [her]
left shoulder.” ECF No. 28 ¶ 10.

B. Procedural History

         On March 13, 2017, Petitioner filed a pro se 3 petition seeking compensation for a non-
table injury under the Vaccine Act. ECF No. 1. At the initial status conference, the Special
Master noted that Petitioner informed him that she was “not currently treating with any doctors
and was not currently receiving any therapy.” Goodgame, 2019 WL 4165275, at *3. Also, at the
initial status conference, the Special Master discussed with Petitioner the possibility of her
retaining an attorney to assist with her case and directed her to the list of vaccine attorneys on the
Office of Special Masters’ website. See ECF No. 5. On July 12, 2017, the attorney currently
representing Petitioner filed a motion to substitute as Petitioner’s attorney of record and the
Court substituted counsel that same day. ECF No. 8.

          After filing additional medical records, Petitioner filed a “statement of completion” on
September 12, 2017, representing to the Special Master “that she has filed, to the best of her
knowledge, all of the records required” to be entitled to compensation under the Vaccine Act.
ECF No. 18. Following review of Petitioner’s records, the Secretary responded on January 2,
2018, that Petitioner failed to establish through medical records that the residual effects of her
vaccine injury lasted longer than the statutorily required six months. ECF No. 23 (“In order to
receive compensation, the Vaccine Act requires that the injured party suffer ‘the residual effects
or complications of [the injury] for more than 6 months after the administration of the vaccine
. . . .’ 42 U.S.C. § 300aa-11(c)(1)(D)(i). The six-month sequelae requirement is an element
‘required in the petition by section 300aa-11(c)(1),’ and accordingly, petitioner bears the burden
of proving the same. Id. at § 300aa-13(a)(1)(A).”).

        On February 16, 2018, Petitioner filed an amended petition, which added a claim for a
table injury of SIRVA related to her Tdap vaccination. 4 ECF No. 28. Attached to the amended

    2
       There is a notation from Dr. Banu that Petitioner was “[g]oing for PT & taking Naprosyn for pain”; however,
Petitioner’s medical records clearly indicate that her prescription for physical therapy and Naprosyn were related to
her car accident and not her alleged vaccine injury. This point is discussed further infra.
     3
       Although Petitioner filed her petition pro se, the record indicates that she did have the assistance of an attorney
not admitted to the bar of this Court in drafting her petition. See ECF No. 64-3 at 11.
     4
       The amended petition actually states that the alleged SIRVA was related to the administration of a “seasonal
influenza vaccine”; however, the remaining allegations in the petition make clear that the claim at issue is related to
the administration of a Tdap vaccine.

                                                              3
petition was an updated affidavit from Petitioner, in which she claimed the residual effects from
her vaccine lasted longer than the required six months. ECF No. 28-1. Petitioner did not attach
any additional medical records or medical opinion with the amended petition.

         During a June 11, 2018, status conference, Petitioner’s attorney represented that
Petitioner might see a doctor to attempt to cure the lack of medical evidence substantiating that
the effects of Petitioner’s alleged injury lasted longer than six months. Goodgame, 2019 WL
4165275, at *2 (“To address the Secretary’s arguments regarding the six-month issue, [the
attorney] stated that [Petitioner] might seek to return to a doctor.”). On October 16, 2018,
Petitioner filed medical records from Dr. Brent A. Ponce, dated October 3, 2018, describing his
evaluation of Petitioner. ECF No. 49. Dr. Ponce wrote that Petitioner “unfortunately has had
left shoulder pain since April 21, [2015] when she received an injection for a vaccine into her
lateral deltoid. Since then, she has had significant pain and discomfort.” ECF No. 49-1 at 7. He
notes on her medical record, “[d]ue to persistent symptoms, [Petitioner] now presents for further
evaluation and treatment at the recommendation of her lawyer.” Id. (emphasis added).

        Petitioner, on March 29, 2019, and Respondent, on May 15, 2019, filed their respective
briefs on the issue of whether the residual effects of Petitioner’s alleged injury lasted for the
statutorily required six months. On July 30, 2019, the Special Master denied Petitioner
compensation. See generally Goodgame, 2019 WL 4165275. The Special Master found that
Petitioner failed to prove that the residual effects of her alleged vaccine injury lasted more than
six months as required under the Vaccine Act. Id. According to the Special Master, “although
the petitioner . . . suffered an allergic reaction to a vaccination given to her on April 21, 2015, the
evidence shows that she recovered from this reaction in less than six weeks. Thus, [Petitioner]
cannot receive compensation.” Id. at *1. Petitioner did not seek review of this decision.

        Pursuant to 42 U.S.C. § 300aa-15(e), on February 7, 2020, Petitioner filed a motion for
attorneys’ fees and costs, which may be awarded at the discretion of the Special Master despite
an unfavorable decision if the underlying petition for compensation “was brought in good faith
and there was a reasonable basis for the claim.” 42 U.S.C. § 300aa-15(e)(1). Because it is
undisputed that the claim was brought in good faith, Petitioner’s request for attorneys’ fees and
costs centered on the “reasonable basis” prong. Goodgame, 2021 WL 1940817, at *5. During
the pendency of Petitioner’s motion, proceedings were delayed while the Federal Circuit decided
two cases related to the reasonable basis standard. See James-Cornelius v. Sec’y of Health &
Human Servs., 984 F.3d 1374 (Fed. Cir. 2021); Cottingham v. Sec’y of Health & Human Servs.,
971 F.3d 1337 (Fed. Cir. 2020). On April 16, 2021, after the Federal Circuit issued opinions in
those cases, the Special Master denied Petitioner’s motion and found that the evidence submitted
“does not rise to the level to satisfy the reasonable basis standard. . . . [and] therefore, is not
eligible for an award of attorneys’ fees and costs.” Goodgame, 2021 WL 1940817, at *7-8. On
May 17, 2021, Petitioner filed a motion for review of the Special Master’s decision denying
attorneys’ fees and costs. ECF No. 83. Following briefing by the parties and oral argument, the
matter is now ripe for review.




                                                    4
                                           DISCUSSION

A. Legal Standard

         Under the Vaccine Act, this Court possesses jurisdiction to review a special master’s
decision upon the filing of a motion for review from the unsuccessful party within thirty days of
that decision. 42 U.S.C. § 300aa-12(e)(1). When presented with a motion for review, the Court
reviews the decision of a special master to determine whether it is “arbitrary, capricious, an
abuse of discretion, or otherwise not in accordance with law.” 42 U.S.C. § 300aa–12(e)(2)(B);
e.g., Rodriguez v. Sec’y of Health & Human Servs., 632 F.3d 1381, 1384 (Fed. Cir. 2011). This
Court reviews a special master’s findings of fact under the arbitrary and capricious standard,
discretionary rulings under the abuse of discretion standard, and a special master’s
determinations of law are reviewed de novo. Munn v. Sec’y of Health & Human Servs., 970 F.2d
863, 870 n.10 (Fed. Cir. 1992). A special master’s determination whether to award attorneys’
fees and costs is entitled to deference. Saxton v. Sec’y of Health & Human Servs., 3 F.3d 1517,
1520 (Fed. Cir. 1993). “This is appropriate in view of the [trier of fact’s] superior understanding
of the litigation and the desirability of avoiding frequent appellate review of what essentially are
factual matters.” Hensley v. Eckerhart, 461 U.S. 424, 437 (1983). “So long as the special master
has ‘considered the relevant evidence of record, drawn plausible inferences, [and stated] a
rational basis for the decision,’ reversible error is extremely difficult to establish.” Silva v. Sec’y
of Health & Human Servs., 108 Fed. Cl. 401, 405 (2012) (quoting Hines v. Sec’y of Health &
Human Servs., 940 F.2d 1518, 1528 (Fed. Cir. 1991)). “An abuse of discretion may be found
when (1) the court’s decision is clearly unreasonable, arbitrary, or fanciful; (2) the decision is
based on an erroneous conclusion of the law; (3) the court’s findings are clearly erroneous; or (4)
the record contains no evidence upon which the court rationally could have based its decision.”
Simmons v. Sec’y of Health & Human Servs., 875 F.3d 632, 635 (Fed. Cir. 2017) (citations
omitted).

B. Analysis

        Unlike most federal fee shifting statutes, under the Vaccine Act, reasonable attorneys’
fees and costs may be awarded even to an unsuccessful petitioner “if the special master or court
determines that the petition was brought in good faith and there was a reasonable basis for the
claim for which the petition was brought.” 42 U.S.C. § 300aa-15(e)(1). According to the
Federal Circuit, “good faith” and “reasonable basis” are two separate elements that must be met
for an unsuccessful petitioner to be eligible for attorneys’ fees and costs. See, e.g., Simmons 875
F.3d at 635. In the instant case, Respondent did not challenge Petitioner’s good faith, and the
Court finds Respondent’s position that good faith exists, and the Special Master’s acceptance of
that position, reasonable. Accordingly, Petitioner’s request for attorneys’ fees and costs turns on
the question of whether there was a reasonable basis for her claim.

        In order to determine whether a petitioner had a reasonable basis for his or her claim, the
Court “often relies on ‘an objective standard determined by the totality of the circumstances.’”
Cottingham, 971 F.3d at 1344 (quoting Chuisano v. United States, 116 Fed. Cl. 276, 286 (2014)).
In a recent decision, the Federal Circuit held that “the quantum of objective evidence needed to
establish reasonable basis for a claim, including causation, is ‘lower than the preponderant

                                                    5
evidence standard required to prove entitlement to compensation,’ but ‘more than a mere
scintilla.’” James-Cornelius, 984 F.3d at 1379 (quoting Cottingham, 971 F.3d at 1346).
Although “the Federal Circuit has not explained with any precision how to assess whether a
quantum of evidence constitutes more than a mere scintilla, it is generally accepted that a
petitioner must furnish some evidence in support of the claim for which the petition is brought to
establish the statutory requirement of reasonable basis.” Wirtshafter v. Sec’y of Health & Human
Servs., No. 18-1562V, 2021 WL 4188429, at *5 (Fed. Cl. Aug. 26, 2021) (citations and internal
quotations omitted). Thus, while the quantum of evidence needed to establish reasonable basis
may be less than precise, precedent dictates that reasonable basis is a standard that a petitioner
must meet by submitting objective evidence.

        In terms of the evidence that must be submitted to support a vaccine injury claim, the
Vaccine Act provides specific requirements that are useful in determining whether a petitioner
has established a reasonable basis. Pursuant to the Vaccine Act, a petition must include “an
affidavit, and supporting documentation, demonstrating that the person who suffered such
injury”:

           (1) received a vaccine listed on the Vaccine Injury Table;

           (2) received the vaccination in the United States, or under certain stated
       circumstances outside of the United States;

           (3) sustained (or had significantly aggravated) an injury as set forth in the Vaccine
       Injury Table (42 C.F.R. § 100.3(e)) or that was caused by the vaccine;

          (4) experienced the residual effects of the injury for more than six months, died, or
       required an in-patient hospitalization with surgical intervention; and

           (5) has not previously collected an award or settlement of a civil action for damages
       for the same injury.

42 U.S.C. § 300aa-11(c)(1). In addition, the Vaccine Act provides that a petitioner must
“demonstrate[] by a preponderance of the evidence” all five of the above “matters.” 42 U.S.C. §
300aa-13(a)(1). And importantly, the Court may not find that a petitioner has demonstrated the
five above matters by a preponderance of the evidence “based on the claims of a petitioner alone,
unsubstantiated by medical records or by medical opinion.” Id.

        In sum, in order to establish a reasonable basis, a petitioner must submit objective
evidence in support of his or her claim and that evidence must include an affidavit and
supporting documentation, including medical records or medical opinion, that could demonstrate
that petitioner satisfies all five matters. Of course, a petitioner could submit objective evidence
that a special master determines does not cross the preponderance threshold and still have a
reasonable basis for his or her claim. However, on the other hand, a petitioner who has not
submitted objective evidence that is substantiated by medical records or medical opinion—such
that the Vaccine Act would permit a special master to “find that on the record as a whole” that
petitioner has established all five matters—has not submitted evidence sufficient to establish a

                                                   6
reasonable basis for his or her claim. Stated differently, a claim that on its face (without any
weighing of the evidence) is not supported by the materials required by the Vaccine Act for a
special master to be able legally to award compensation does not have a reasonable basis. 5 See
L.P. v. Sec’y of Health & Human Servs., 150 Fed. Cl. 396, 403 (2020) (“If it was unreasonable to
proceed further upon the basis of the medical records submitted with the petition, it was
unreasonable to bring the claim in the first place.”) (citations omitted); Cortez v. Sec’y of Health
& Human Servs., No. 09-176V, 2014 WL 1604002, at *8 (Fed. Cl. Mar. 26, 2014) (“[B]ecause I
find that reasonable basis was lacking at the time the action was filed, there is no need to
consider later points in the procedural history.”).

        Turning to the instant claim, in her motion for review, Petitioner asserts that the Special
Master applied the wrong legal standard in determining that she did not have a reasonable basis
for her claim. See ECF No. 83. Additionally, Petitioner contends that the Special Master’s
factual findings were clearly erroneous and his application of those factual findings to his
decision to deny attorneys’ fees and costs failed to articulate a rational basis, and, therefore, his
decision was arbitrary, capricious, or an abuse of discretion. The Court disagrees.

A. The Special Master Applied the Correct Legal Standard

        The Special Master applied the correct legal standard to determine that Petitioner was not
entitled to attorneys’ fees and costs. Although the Special Master may not have explained his
application of the law in the clearest manner (or to the satisfaction of Petitioner), a review of the
Special Master’s decision indicates that he applied the correct legal standard in exercising his
discretion to deny fees and costs based on the lack of sufficient evidentiary support to form a
reasonable basis for Petitioner’s claim. The Special Master cited to and applied the correct law
to the facts of the claim, and his decision is consistent with precedent and the Vaccine Act.

        While Petitioner may disagree with the Special Master’s application of the law to her
claim, at base, much of Petitioner’s argument against that application seems to be about
semantics. For instance, Petitioner takes particular exception to the Special Master’s statement
that the Federal Circuit gave the reasonable basis standard “some teeth in Perreira.” Goodgame,
2021 WL 1940817, at *4. Whether the Special Master is correct in that assertion appears to the
Court ultimately to be immaterial to his decision. The same is true about another statement in
the Special Master’s decision that Petitioner takes exception to: “[t]hese affidavits mean that
[Petitioner] has presented . . . ‘more than a mere scintilla’ of evidence on this point.” Id. Again,
as will be discussed in more detail below, given the lack of medical evidence to substantiate
Petitioner’s claim, whether her affidavit was more than a mere scintilla of evidence is beside the
ultimate point. In order to prove a vaccine injury, according to the Vaccine Act, a petitioner
must submit medical evidence to substantiate the matters required to be demonstrated. While




    5
      This is not to say that a petitioner could not have a reasonable basis to bring a claim and then lose that
reasonable basis if, for instance, like in Perreira, the medical opinion that was crucial to establishing a reasonable
basis was later determined to not have a sound scientific basis. Perreira v. Sec’y of Health & Human Servs., 33 F.3d
1375, 1377 (Fed. Cir. 1994). In Perreira, at least for some period of time, a reasonable basis existed, but when the
claim was no longer supported by a scientifically based medical opinion, reasonable basis ceased to exist. Id.

                                                            7
Petitioner submitted some medical evidence of causation, 6 as the Special Master determined,
Petitioner submitted no timely medical evidence to substantiate the six-month duration
requirement. Accordingly, the fact that the Special Master noted that Petitioner’s affidavit was
“more than a mere scintilla of evidence,” but also concluded that Petitioner lacked a reasonable
basis, does not mean the Special Master applied the wrong legal standard. This is especially true
when, in this case, and unlike James-Cornelius or Cottingham, the affidavit was not supported
by medical evidence.

        The Court suspects that any confusion regarding the application of the law to the facts in
this case may be the result of the Special Master’s emphasis on the fact that the record only
contained medical evidence that disproved the requisite duration of injury rather than focusing
on the how the record was entirely devoid of medical evidence supporting the requisite duration
of injury. In other words, and as more fully explained below, the Special Master’s method of
explaining the medical evidence does not mean that he applied the incorrect legal standard. Wein
v. Sec’y of Health & Human Servs., No. 18-262V, 2020 WL 4747780, at *5 (Fed. Cl. July 1,
2020) (quoting Murphy v. Sec’y of Health & Human Servs., 30 Fed. Cl. 60, 62 (1993), aff’d
without opinion, 48 F.3d 1236 (Fed. Cir. 1995) (“When ‘the medical and other written records
contradict the claims brought forth in the petition,’ a special master is not arbitrary in concluding
that reasonable basis for the petition did not exist.”). Instead, it only means that the Special
Master, more familiar with the facts of the claim than this Court, explained his decision
differently. Ultimately, the Special Master recognized that the law required Petitioner to
substantiate her claim with medical evidence, not with “the claims of the petitioner alone,” 42
U.S.C. § 300aa-13(a)(1), and that is the legal standard he correctly applied.

B. The Special Master’s Decision was not Arbitrary, Capricious, or an Abuse of Discretion

        In this case, it is the fourth matter—that petitioner “experienced the residual effects of the
injury for more than six months” 7—that is in question. Accordingly, in order to establish that
there was a reasonable basis for her claim, Petitioner needed to demonstrate to the Special
Master that there was objective evidence in the record, including medical records or medical
opinion, of a vaccine injury lasting more than six months. Cottingham, 971 F.3d at 1344
(“Reasonable basis, on the other hand, is an objective test, satisfied through objective
evidence.”). Thus, because the reasonable basis standard is met by submitting objective
evidence, any examination of whether the Special Master’s determination was arbitrary,
capricious, or an abuse of discretion must begin with the affidavits, supporting documentation,
and medical records or medical opinion that were attached to the petition, amended petition, or
otherwise filed before the Special Master issued his decision denying compensation.

       With Petitioner’s original petition, she submitted her own affidavit, along with medical
records from Dr. Banu and her April 24, 2015, emergency room visit. ECF Nos. 1-3, 1-4, 1-5.
Although Petitioner’s affidavit states that “the numbness and soreness lasted for over six months

     6
       It is questionable whether the medical evidence submitted on causation would have been sufficient to meet the
required elements for SIRVA if Respondent had chosen to challenge Petitioner’s claim on causation grounds instead
of on the lack of evidence to substantiate the six-month duration requirement. See 42 C.F.R. § 100.3(c)(10).
     7
       It is uncontested that Petitioner did not die or require an in-patient hospitalization with surgical intervention as
a result of her alleged vaccine injury; thus, it is the six-month sequelae that Petitioner was required to demonstrate.

                                                               8
and to this date I still have occasional discomfort in my arm if I sleep on it or try to lift
something heavy,” ECF No. 1-5, the medical records attached to the petition offer nothing to
substantiate her claim that her injury lasted more than six months. ECF Nos. 1-3, 1-4. In fact,
the attached medical records are silent on this crucial element of Petitioner’s claim. Thus, at the
time that the initial petition was filed, there was no medical evidence to support her claim that
the effects of her injury lasted more than six months.

        After the filing of the initial petition and up to the point that Petitioner submitted her
statement of completion on September 12, 2017, Petitioner filed twelve exhibits, which consisted
of additional medical records. As with the two medical records attached to Petitioner’s initial
petition, none of these additional medical records offer any evidence to substantiate her claim
that the residual effects of her alleged injury lasted more than six months. Accordingly, at the
time Petitioner filed her statement of completion, affirming that “she has filed, to the best of her
knowledge, all of the records required by 42 U.S.C. §11(c) pertaining to the above-captioned
case,” ECF No. 18, Petitioner still had not filed any medical records or medical opinion that her
claim met the six-month requirement.

       On February 16, 2018, Petitioner submitted an amended petition adding a table SIRVA
claim. Petitioner submitted a more detailed affidavit with this amended petition; however, no
medical records or medical opinion were submitted with the amended petition. Thus, at the time
the amended petition was filed, there was still no medical evidence to substantiate that the
residual effects of Petitioner’s alleged vaccine injury lasted more than six months.

        Finally, in October 2018, one and a half years after she filed her petition and three and a
half years after her alleged injury, Petitioner submitted a medical record from a visit with an
orthopedist, Dr. Ponce, that she arranged “at the recommendation of her lawyer.” ECF No. 49-1
at 2. In addition, in March 2019, two years after she filed her petition and almost four years after
her alleged injury, she submitted additional medical records from Dr. Ponce. ECF Nos. 55-1, 57-
1. The Special Master determined that the records from Dr. Ponce “carr[y] negligible weight
because [they were] prepared in the context of litigation and more than three years after
[Petitioner] informed Dr. Slappey that she was not having any shoulder problems before the car
accident.” Goodgame, 2021 WL 1940817, at *3 n.3. Petitioner seems to concur with the Special
Master’s assessment that these medical records are of negligible weight: in her brief to the
Special Master arguing for compensation, she dedicated a total of twelve words to how the
results of her October 2018 visit to an orthopedist address the question of whether the effects of
her alleged injury lasted more than six months. ECF No. 56 at 5 (“[A]n MRI in October 2018
revealed a symptomatic left rotator cuff tear.”). 8

       The Court agrees with the Special Master’s assessment that, given the context and the
timing of this evidence, it does not support a finding of reasonable basis. First, as Petitioner
obviously made clear to Dr. Ponce, her visit was made in the context of litigation. While that is
not inherently problematic, because the question here is whether Petitioner experienced the

    8
      Petitioner spends slightly more time discussing her self-reporting to Dr. Ponce of her “persistent ‘left shoulder
pain.’” ECF No. 56 at 5. This reporting of pain by Petitioner does not appear in any of her contemporaneous
medical records other than the record of her original emergency room visit three days after her alleged vaccine
injury.

                                                             9
effects of her alleged injury for more than six months, seeing an orthopedist at her lawyer’s
behest and then reporting pain to the orthopedist that is not reported in contemporaneous medical
records gives this portion of the records little, if any, weight. More importantly, the records offer
no indication that the vaccine administration caused any of the shoulder related observations Dr.
Ponce noted. These observations were taken over three years after the vaccine administration
during which time any number of things could have caused indications on her MRI, including the
fact that Petitioner was involved in a significant automobile accident, had a previously repaired
rotator cuff tear, and the presence of os acromiale—all of which could have caused her alleged
shoulder pain. See 42 C.F.R. § 100.3(c)(10).

         It is possible that if medical records like those from Dr. Ponce had been submitted early
in this litigation—while there was time for additional investigation and introduction of additional
medical records or medical opinion on Petitioner’s behalf—the records may have supported a
reasonable basis. However, when submitted at the end of the litigation, directly before the
Special Master was to rule on the merits, these records do not have the same effect. See James-
Cornelius, 984 F.3d at 1379 (“[A]bsence of an express medical opinion on causation is not
necessarily dispositive of whether a claim has a reasonable basis, especially when the case is in
its early stages and counsel may not have had the opportunity to retain qualified experts.”)
(emphasis added); cf. Perreira v. Sec’y of Health & Human Servs., 33 F.3d 1375, 1377 (Fed. Cir.
1994). This is because no reasonable person could conclude that the records from Dr. Ponce are
even arguably preponderant evidence that the shoulder related observations noted by Dr. Ponce
resulted from vaccine administration. While medical records that are clearly non-preponderant
might support a reasonable basis for a claim when there is time to gather more evidence or
introduce medical opinion, facially non-preponderant evidence cannot be slipped into the record
at the eleventh hour to create reasonable basis. The Special Master was thus correct to give these
records “negligible weight” in his reasonable basis analysis. Goodgame, 2021 WL 1940817, at
*3 n.3. At the time of this evidence’s submission, all that was left in the case was for the
Secretary to file a final response and the Special Master to rule on the merits of Petitioner’s
claim that the residual effects of her alleged injury lasted more than six months. At that late
stage of the litigation, more was needed for these medical records to constitute a reasonable
basis. 9

          What is more, even to the extent any of Dr. Ponce’s observations could be linked to
SIRVA, Petitioner never attempted to draw that link—either by having Dr. Ponce offer an
opinion thereon or by introducing other medical opinion to help establish the linkage. 10
Petitioner had the burden to demonstrate through objective evidence that she suffered the
residual effects of her alleged vaccine injury for more than six months. Yet, Petitioner made
little attempt until after the ruling on the merits of her claim to draw a link between Dr. Ponce’s
records and the six-month duration requirement. It cannot be the case that Petitioner can submit
medical records, fail to demonstrate the potential relevance of those records during the merits

    9
      It may be the case that something more than Dr. Ponce’s records would have been necessary to establish a
reasonable basis for Petitioner’s claim even if such records had existed earlier in the litigation. That question,
however, is not before the Court.
    10
       As is discussed immediately below, Petitioner did offer medical journal articles attempting to make a link
between her October 2018 medical records and her alleged SIRVA; however, she submitted those articles in support
of her attorney’s request for fees after the Special Master had decided the merits of her case.

                                                         10
phase of the claim, and then, during the attorneys’ fee phase, suddenly rely upon those records to
argue the existence of a reasonable basis.

        Seemingly realizing the lack of the statutorily required medical records or medical
opinion needed to substantiate the argument that a reasonable basis existed for Petitioner’s claim,
Petitioner’s counsel attempts in his memorandum to this Court to make it appear that this
evidence existed in the record before the Special Master. This is unacceptable.

       First, Petitioner’s counsel states in his Memorandum of Objections that

       the Special Master erroneously finds that medical records from Petitioner’s visit
       to Dr. Banu five months post-vaccination fail to “mention any complaints about
       shoulder pain.” However, these medical records do reference petitioner’s
       shoulder pain: “she reports she had a (sic) allergic reaction to Tdap & was treated
       in urgent care. Going for PT & taking Naprosyn for pain . . . .”

ECF No. 83-1 at 13 (emphasis added) (citation omitted). This statement is a selective quotation
of Dr. Banu’s notes that attempts to make it appear as though Petitioner was “[g]oing to PT &
taking Naprosyn for pain” because of her alleged vaccine injury. Counsel’s representation fails
to acknowledge that Dr. Banu also noted that Petitioner “had an MVA [motor vehicle accident]
in June” and, more importantly, that the physical therapy and Naprosyn that Petitioner was
prescribed were for her car accident-related injuries. In other words, the only indication in Dr.
Banu’s notes that even arguably “reference petitioner’s shoulder pain” is the reference to
physical therapy and taking Naprosyn, but these were related to a car accident, not Petitioner’s
alleged vaccine injury. See ECF No. 12-5 at 35 (Dr. Slappey’s medical record notating
prescribing Naproxen (i.e., Naprosyn) for injuries Petitioner sustained following the car
accident). In fact, Petitioner was not treated for shoulder pain as part of her physical therapy,
whether caused by the car accident or her alleged vaccine injury. See ECF No. 35-1 (physical
therapy records indicating that Petitioner was being treated for “L leg pain,” “R ankle pain and
stiffness,” “midline cervical pain,” and “back pain”). Counsel’s argument that the Special
Master “erroneously finds” that medical records “five months post-vaccination fail to ‘mention
any complaints about shoulder pain’” is an objectively unreasonable statement of the factual
record and falls below the duty of candor owed to this Court.

        What is particularly egregious to the Court is that Petitioner’s counsel clearly knows that
his client was only prescribed physical therapy and Naprosyn for a car accident. Counsel even
states the same in attempting to discredit a separate finding by the Special Master:

       The Special Master also discredits Petitioner’s testimony because she “does not
       explain why she did not seek medical attention for the alleged shoulder problem
       while she was receiving physical therapy during the summer 2015,” however, the
       undisputed evidence is that the P.T. was ordered for an entirely different injury,
       unrelated to her SIRVA.

ECF No. 83-1 at 15 (emphasis added).



                                                  11
         Second, the docket entries in this case show that a full 14 months AFTER the Special
Master issued his decision denying compensation and 18 months AFTER Petitioner submitted
her final brief in support of her claim, counsel for Petitioner submitted two medical journal
articles in the attorneys’ fee proceedings in an attempt to bolster his assertion that there was a
reasonable basis for Petitioner’s claim. ECF Nos. 72-1, 72-2. Counsel then, in his filings before
this Court, asserts that these “articles explaining how the vaccine caused those physical
changes[] are objective, relevant evidence that corroborates Petitioner’s testimony, and the
Special Master erred by failing to consider it.” ECF No. 83-1 at 14. Yet, Petitioner’s counsel
fails to disclose to the Court in making this argument that these medical journal articles were, in
fact, not before the Special Master when he was determining the merits of Petitioner’s claim.

         The Court is at a complete loss as to how Petitioner’s counsel believes these articles
submitted AFTER judgment on the merits was entered could possibly help form a reasonable
basis for Petitioner’s claim or demonstrate that the Special Master ignored relevant evidence. As
counsel is hopefully well aware, the time for introducing these articles was BEFORE the Special
Master issued his ruling on the merits, when they could aid his client’s attempt to be
compensated for her alleged injury, not AFTER his client had lost on the merits and they could
only aid his attempt to collect fees. Counsel’s assertion that the “articles explaining how the
vaccine caused those physical changes, are objective, relevant evidence that corroborates
Petitioner’s testimony”—when they were submitted after the merits portion of Petitioner’s case
was closed—is objectively unreasonable. This assertion misrepresents to the Court the evidence
that was actually before the Special Master at the merits stage of the instant case. Like counsel’s
argument that Dr. Banu’s records demonstrate that Petitioner was experiencing shoulder pain
five months post-vaccine, counsel’s attempt to argue to this Court that the Special Master
ignored two medical journals in the record that, in fact, were not in the record falls below the
duty of candor owed to the Court. 11

        It appears that counsel’s misrepresentations are an effort to draw the evidence supporting
Petitioner’s claim more in line with two recent Federal Circuit decisions: Cottingham v. Sec’y of
Health & Human Servs., 971 F.3d 1337 (Fed. Cir. 2020), and James-Cornelius v. Sec’y of Health
& Human Servs., 984 F.3d 1374 (Fed. Cir. 2021). These decisions, however, are factually
distinguishable from the case at bar. In those cases, for which the question at issue was
causation, the Federal Circuit determined that there was medical record evidence supporting
causation that the respective special masters ignored. 12 In the instant case, for which the

     11
        Mindful of the need to encourage counsel to bring Vaccine Act claims and the fact that Petitioner’s counsel,
by virtue of the rulings of this Court and the Special Master that a reasonable basis did not exist, will not be
receiving what would otherwise be a not insignificant award of attorneys’ fees, the Court will not require
Petitioner’s counsel to show cause why Rule 11 sanctions should not be issued for these apparent factual
misrepresentations to the Court.
     12
        For instance, in Cottingham, the Federal Circuit observed that:

         Medical records can support causation even where the records provide only circumstantial
         evidence of causation. Here, the record contains seven medical-examination reports detailing
         K.C.’s medical history that address injuries she suffered. The Gardasil® package insert links
         K.C.’s injuries to adverse reactions associated with Gardasil’s® administration. The package
         insert contains a section titled “Adverse Reactions,” which identifies dizziness, headaches,
         vomiting, and syncope as adverse reactions to the Gardasil® vaccination. J.A. 40–46. K.C.’s
         medical records report that she suffered each of those injuries after receiving the Gardasil®

                                                           12
question at issue is the duration of the residual effects of Petitioner’s alleged injury, the Special
Master determined, and the record reflects the fact, that there was no medical evidence
supporting the claim that Petitioner’s alleged injury lasted at least six months. The medical
evidence in this case is simply not analogous to the evidence in Cottingham and James-
Cornelius. In those cases, the petitioners’ medical records supported a vaccine-related causation
for their injuries. Here, Petitioner’s medical records do not substantiate, and likely actually
refute, the allegation that the residual effects of her alleged vaccine injury lasted at least six
months.

        What Cottingham and James-Cornelius make clear is that “for purposes of establishing a
reasonable basis for a claim, ‘[m]edical records can support [reasonable basis] even where the
records provide only circumstantial evidence . . . .’” James-Cornelius, 984 F.3d at 1379 (quoting
Cottingham, 971 F.3d at 1346). However, the medical records here do not even provide
circumstantial evidence that the residual effects of Petitioner’s injury lasted more than six
months. Thus, unlike in Cottingham and James-Cornelius, Petitioner’s affidavit cannot be
“taken together with the corroborating medical records included in the petition” such that it
“amount[s] to relevant objective evidence.” See id. at 1381.

        In sum, Petitioner’s counsel’s attempt to rely on medical evidence that was simply not in
the record at the merits stage of this case to demonstrate that the Special Master’s decision was
in error is unavailing. Instead, the record in this case supports the Special Master’s factual
findings and thus his decision not to award fees and costs.




        vaccine. K.C.’s medical records paired with the Gardasil® package insert thus constitute at
        minimum circumstantial, objective evidence supporting causation.

971 F.3d at 1346 (emphasis added) (internal citations omitted). And in James-Cornelius: “When taken together with
the corroborating medical records included in the petition and the Gardasil® package insert, the factual testimony
provided by E.J. and Ms. James-Cornelius amount to relevant objective evidence for supporting causation.” 984
F.3d at 1381 (emphasis added). In addition, the Circuit noted that:

        E.J.’s medical records here provide factual support for Ms. James-Cornelius’s reasonable basis
        claim . . . . The records showed that E.J. experienced a series of symptoms after receiving
        Gardasil® vaccinations, including headache and syncope, adverse reactions recited in the
        vaccine's package insert. The petition also documents a medical diagnosis of dysautonomia and a
        working diagnosis of POTS for E.J.’s symptoms, as well as three medical journal articles
        allegedly hypothesizing that these diseases can be caused by the Gardasil® vaccine. Further, at
        least one physician, Dr. Kim, wrote “??VAERS” in a medical report, suggesting Dr. Kim’s belief
        that E.J.’s vaccines could have caused his symptoms.

    Id. at 1379-1380 (emphasis added) (internal citations omitted).


                                                           13
                                        CONCLUSION

       For the forgoing reasons, the Special Master’s decision denying Petitioner attorneys’ fees
and costs is AFFIRMED. The Clerk shall enter judgment accordingly.

IT IS SO ORDERED.



                                                s/ Zachary N. Somers
                                                ZACHARY N. SOMERS
                                                Judge




                                                 14